DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BRIAN OVERTON,
                             Appellant,

                                    v.

                      NSU GRANDE OAKS, LLC,
                             Appellee.

                              No. 4D21-2184

                          [August 25, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE-
19-016421 (03).

  Scott M. Behren of Behren Law Firm, Weston, for appellant.

  Richard A. Beauchamp and Benjamin P. Bean of Panza, Maurer &
Maynard, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.